 1

 2

 3

 4

 5

 6

 7

 8

 9
                              UNITED STATES DISTRICT COURT
10
                           NORTHERN DISTRICT OF CALIFORNIA
11
   IRVING FIREMEN’S RELIEF &                   )   Case No. 4:17-cv-05558-HSG
12 RETIREMENT FUND, Individually and on        )
   Behalf of All Others Similarly Situated,    )   CLASS ACTION
13                                             )
                                 Plaintiff,    )   ORDER GRANTING PLAINTIFF’S
14                                             )   UNOPPOSED ADMINISTRATIVE
          vs.                                  )   MOTION FOR PERMISSION TO FILE
15                                             )   OMNIBUS BRIEF IN OPPOSITION TO
   UBER TECHNOLOGIES INC., et al.,             )   DEFENDANTS’ MOTIONS TO DISMISS
16                                             )
                                 Defendants.   )
17                                             )
18

19

20

21

22

23

24

25

26

27

28
 1         On November 28, 2018, plaintiff Irving Firemen’s Relief & Retirement Fund respectfully

 2 moved for permission to file one omnibus brief in opposition to defendants’ motions to dismiss not

 3 to exceed 50 pages.

 4         The Court, having considered the papers filed, hereby grants plaintiff’s administrative motion

 5 to file an omnibus brief in opposition to defendants’ motions to dismiss not to exceed 50 pages.

 6         IT IS SO ORDERED.

 7 DATED: November 29, 2018                   ___________________________________________
                                              THE HONORABLE HAYWOOD S. GILLIAM, JR.
 8                                            UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 ORDER GRANTING PLAINTIFF’S UNOPPOSED ADMINISTRATIVE MOTION FOR PERMISSION
     TO FILE OMNIBUS BRIEF IN OPPOSITION TO DEFENDANTS’ MOTIONS TO DISMISS –
     4:17-cv-05558-HSG
                                                                                                      -1-
